Breese, J. We believe it to be a well settled principle, that the answer of one co-defendant in chancery, cannot be read in evidence against another, except in particular cases, as where such defendants are partners, or where one has acted as the agent of the other in any transaction to which the answer may relate, and the agency or partnership at the time of filing the answer still exists. In such cases, the answers of the partners will be evidence against the copartner, and that of the agent against his principal, when such copartner or principal claims through or under such partner or agent. Rector v. Rector et al., 3 Gilm. 105. So when the deceased ancestor of parties defendants has answered a bill in chancery, his answer can be read in a suit against his heirs or devisees, brought for the same subject matter, and they claiming their rights under him. So it is with the admissions of parties thus situated. But it has never been held that the declarations or admissions of a grantor of land, made after the sale, can be received in evidence to prejudice the rights of the grantee. Ruin to the grantee might be the consequence, if such was not the rule. Declarations made by a vendor after other rights have accrued, cannot be permitted to invalidate such rights. Wheeler v. McCorristen, 24 Ill. 42. The admissions of Besore, therefore, under whom the appellant claims, having been made after the sale, ought not to have been received as evidence against the appellant, nor his answer either. His title to the land cannot be disparaged in that way. We do not see why the plaintiffs in the action below did not take Besore’s deposition, to prove the necessary facts embraced in his admissions and answers. It was competent for them to do so. We are clearly of opinion, that no such relation existed between him and the appellant Rust, as to authorize his admissions or answer to be used as evidence against Rust. In the decree we may notice also an error. The decree directs Rust’s interest to be sold. It should have directed only the interest Besore had at the time the liens accrued, to have been sold. Rust may have title independent of his purchase from Besore. The decree is reversed, and the cause remanded. Decree reversed.